ARCHER, Chief Justice.
This is an appeal from a judgment denying appellant any recovery in a suit against appellee for the possession of a sum of money alleged to be the property of Donald Marion Woodward, a person of unsound mind.
The aggregate of the sum sued for was $490.23. At the date of trial the amount on hand was $359.39.
The funds are social security benefit payments made to appellee, upon application made on May 12, 1950, to the Administration, to receive benefits in which it was .represented to the Administration that all payments would be spent or saved for the use and benefit of Woodward. Such application was made and benefits paid under the provisions of the Social Security Act, 42 U.S.C.A. § 405(j), under certification of the Administration in July, 1958.
Appellant is the duly appointed guardian ■of the estate of Woodward, and has made demand on appellee for the funds and ap-pellee has declined to pay to the guardian such funds, but has used them for the benefit of Mr. Woodward, who was furloughed by the Austin State Hospital, appellee being the Superintendent thereof, to the Ada Turner Rest Home on February 24, 1959, prior to the appointment of the guardian and subsequent to commitment of the ward to the hospital.
Appellant has not made application to the Social Security Administration to be designated as being entitled to receive benefits on account of Mr. Woodward under the provisions of the Act.
Irrespective of the character of the funds on hand with appellee as being the property of the ward or being held for the ward’s use and benefit, we believe that the funds should not be disturbed except under the direction of the Administrator of the Act under the provisions thereof.
The judgment of the Trial Court is affirmed.
Affirmed.